Citation Nr: 1615463	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right knee disability to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for a low back disability to include as secondary to service-connected disabilities.

4.  Entitlement to an earlier effective date for the grant of service connection for residuals of post-viral bronchitis and pleurisy prior to April 30, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2007 and February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, denied entitlement to service connection for degenerative joint disease of the lumbar spine with radiculopathy, patellofemoral syndrome of the left and right knee and asthma.  During the course of the appeal, service connection for post-viral bronchitis and pleurisy residuals (characterized as asthma in the October 2007 rating decision) was granted in a February 2013 RO rating decision, effective April 30, 2009 which represented the full benefit sought regarding service connection.  Subsequently, the Veteran perfected an appeal for entitlement to an earlier effective date for the grant of service connection for residuals of post-viral bronchitis and pleurisy prior to April 30, 2009.

The Veteran's claim for service connection for an earlier effective date for the grant of service connection for residuals of post-viral bronchitis and pleurisy prior to April 30, 2009 was not certified to the Board.  Although this matter was not certified to the Board, an appeal has been perfected.  In addition, the RO has not indicated that it is undergoing any further development of the claim.  Thus, the Board has properly taken jurisdiction of the Veteran's service connection claim for PTSD, and it has been listed among the issues on appeal on the title page.  See 38 C.F.R. § 19.35 (2015).

The Veteran hadd a hearing before the undersigned Veterans Law Judge in July 2012 in Washington, D.C.  A copy of the transcript has been associated with the claims file. 

The issues were previously remanded by the Board in October 2012 and January 2015 for additional development.  The issues have since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any further delay in adjudicating these claims, but further development is required for the Veteran's claims of entitlement to service connection for right knee, left knee and low back conditions and entitlement to an earlier effective date for the grant of service connection for residuals of post-viral bronchitis and pleurisy prior to April 30, 2009. 

For the issue of entitlement to an earlier effective date for the grant of service connection for residuals of post-viral bronchitis and pleurisy prior to April 30, 2009, the RO issued a statement of the case (SOC) addressing the claim in October 2015.  In response, the Veteran submitted an October 2015 VA Form 9, Appeal to Board of Veterans' Appeals, requesting a live videoconference hearing before the Board.  The Veteran has not had the opportunity to present testimony before the Board regarding her claim.  A Board hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).  Accordingly, a remand to the RO for the requested hearing is warranted.

The Veteran asserts entitlement to service connection for a right knee, left knee and a low back condition.  She asserts the knee and back conditions onset during active duty.  See e.g., July 2012 Board hearing transcript, p.23.  She alternatively asserts the conditions are secondary to service-connected disabilities.  The Veteran has a current diagnosis of degenerative arthritis of the bilateral knees, degenerative arthritis of the spine and spinal stenosis.  See May 2015 VA knee and back examinations.  The Veteran is currently service-connected for foot and ankle conditions including pes planus, a right ankle scar and residuals of a right ankle sprain and other non-musculoskeletal (psychiatric and respiratory) conditions.  

The claims must be remanded to obtain adequate VA medical opinions.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, addendum opinions are required to adequately address the etiology of the Veteran's claimed right knee, left knee and back conditions on a secondary basis.

Pursuant to the January 2015 Board remand instructions, in May 2015, nexus opinions and VA examinations (conducted at the discretion of the examiner) regarding the Veteran's right knee, left knee and back conditions were provided.  The VA examiner indicated that the claimed back and knee conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness or proximately due to or the result of the Veteran's service-connected conditions.  It was rationed that there was no documentation of the conditions in the service treatment records and no evidence of chronicity or continuity of care for 9 years after military service which did not support the existence of any chronically disabling condition or a nexus to in-service conditions.  The VA examiner highlighted a subsequent re-injury of the right ankle and injury to the right knee during a work related incident from September 1992.  For the knee injury, it was opined that the most likely nexus of the knee (and ankle) condition was this 1992 injury.  For the back condition, the same 1992 injury was also the most likely nexus, in addition to her leg length discrepancy.  

The Board again finds the nexus opinions inadequate for several reasons.  The VA examiner does not adequately or clearly address why the Veteran's right knee, left knee and low back conditions were not caused or aggravated by her service-connected pes planus, residuals of a right ankle sprain or right ankle scar.  Further, the VA examiner did not address conflicting medical opinions of record.  Conflicting evidence includes a letter dated August 22, 2006, from a private treating physician opined that the Veteran had biomechanical problems in both feet for some time, the problems went undiagnosed and caused secondary problems such as, ankle pain and trauma, knee pain and trauma and lower back pain and trauma.  Another example includes the 2007 VA examiner opinion which stated the Veteran's low back condition was not caused by or a result of the Veteran's right ankle and bilateral pes planus noting there was no suggestion from the Veteran's podiatrist that the foot and ankle problems caused the back pain/disease where the 2015 VA examiner opined, in part, that the back condition was due to a previous ankle injury.  On remand, an addendum opinion is required to address the etiology of the Veteran's right knee, left knee and low back conditions in light of conflicting evidence of record.

In addition, both the 2013 and 2015 VA examiners appear to suggest that the Veteran has an additional, non-service connected right ankle injury that is separate and distinct from her service-connected residuals of a right ankle strain and right ankle scar arising from a 1992 work related ankle/knee injury and resulting 1993 surgery.  The Board highlights that the Veteran has already been granted service connection for residuals of a right ankle sprain and a scar resulting from the 1993 surgery.  An addendum opinion is required to seek clarification regarding whether there are additional, non-service connected right ankle conditions separate and distinct from the already service-connected residuals of a right ankle sprain with degenerative joint disease and right ankle scar associated with residuals of a right ankle sprain with degenerative joint disease.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a videoconference hearing for the issue of entitlement to an earlier effective date for the grant of service connection for residuals of post-viral bronchitis and pleurisy prior to April 30, 2009 before a Member of the Board.  The Veteran should be notified of the date and time of the hearing and a copy of this notice should be associated with her claim folder.

2.  The AOJ must forward the claims folder to an appropriate VA examiner for review of the file to determine the etiology of the Veteran's claimed right knee, left knee and back disabilities on a secondary basis.  If, and only if, the examiner determines that an additional examination is necessary, an examination to address the below questions should be scheduled.

As noted, the Veteran's claims file should be forwarded to the examiner.  The examiner(s) should indicate that he/she reviewed the file in conjunction with the examiner.  The examiner(s) is asked to provide the following opinions/clarifications:

(a) For the purposes of this opinion, please clarify whether or not there are any right ankle conditions, other than the service-connected residuals of a right ankle sprain with degenerative joint disease and right ankle scar.  Specifically, the examiner is asked to indicate whether any change in diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.

(i) If there is a new and separate condition, please opine as to whether it is at least as likely as not that the new condition is related to the Veteran's service.  

(ii) If the new and separate condition is not related to service, attempt to the extent possible to distinguish the effects of the service-connected right ankle condition and the non-service-connected ankle condition.  If it is not possible to distinguish the symptoms, this must be so noted.

(b) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's disabilities of the right knee, left knee or low back were caused or aggravated by her service-connected disabilities (residuals of a right ankle sprain with degenerative joint disease, right ankle scar associated with residuals of a right ankle sprain with degenerative joint disease and pes planus)  

In providing the above opinion, the VA examiner is to consider any separate and distinct ankle condition identified above that is found to be related to service or any symptoms that cannot be distinguished from the currently service-connected residuals of a right ankle sprain with degenerative joint disease.  

To the extent possible, the examiner should reconcile his or her opinion with previous medical opinions of record, including those rendered in the August 2006 letter, 2007 VA examination, and 2015 VA examination.

A rationale which considers the clinical and lay evidence of record should accompany any discussion(s)/opinion(s) provided in the report.

(c) If the answer is positive to the above questions with respect to the knee claims, provide an opinion as to whether it at least as likely as not (a 50 percent or better probability) that the Veteran's low back disability was caused or aggravated by any right or left knee disability. 

The examiner(s) must provide a discussion of the rationale for all opinions rendered with consideration of the pertinent medical and lay evidence of record.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims for service connection for right knee, left knee and low back disabilities.  If the benefits sought on appeal with respect to these issues are not granted, provide the Veteran and her representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




